Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 07/29/2022.
Claims 1-20 are pending.
Claims 1-2, 8, 11-13, 18 and 20 have been amended.

Response to Arguments
Objections
In claim 8 and claim 18, “processing the requests“ has been changed to be “processing the plurality of policies”. 
The objections in these regards have been withdrawn.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that the cited art does not disclose a machine learning model that processes a request to generate a request vector and an embedded vector in which the embedded vector has fewer dimensions than the request vector. Koottayi describes using machine learning to generate rules for make decisions. However, generating rules for making decisions does not require generating a request vector and an embedded vector in which the embedded vector has fewer dimensions than the request vector.
Examiner’s Response:
The applicant's arguments/remarks filed on 07/29/2022 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts, and newly cited art, Zeiler et al. (hereinafter referred to as Zeiler) (U.S. Pub. No. 2018/0089556 A1).
As recited in ABSTRACT,  “A search request for results may be obtained. One or more locations within the vector space may be predicted (e.g., by one or more of the machine learning models) based on the search parameters (request vector). Information (indicating content items mapped to or proximate the predicted locations) may be provided as a request response (embedded vector)”, Zeiler teaches the machine learning model is configured for: processing the request to generate a request vector and an embedded vector.
As recited in FIG. 3, “Provide, as a response to the request, information indicating one or more content items mapped to or proximate the predicted locations of the vector space”; ¶ [0015], “the input content may be mapped to the vector space based on the single vector (e.g., a vector of N or less number of dimensions may be generated to represent the input content for a N-dimensional vector space (embedded vector comprises fewer dimensions)”; and ¶ [0025], “Vector space subsystem 112 may obtain information from the vector space based on the request and utilize the information to provide a response to the request (generate the decision)”, Zeiler teaches wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  
In claim 8 or claim 18, line 1, “processing the requests“ should be “processing the policies”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103  as being uppatentable over Koottayi et al. (hereinafter referred to as Koottayi) (U. S. Pub. No. 20180288063), in view of Radhakrishnan (hereinafter referred to as Rad) (U. S. Pub. No. 2013/0047195 A1), and in view of Zeiler et al. (hereinafter after referred to as Zeiler) (U. S. Pub. No. 2018/0089556 A1).
As to claim 1, Koottayi teaches a method comprising: receiving a request to authorize access to a resource; identifying a plurality of policies controlling the request (See at least ABSTRACT, “techniques for manager user access to resource in an enterprise environment”; and ¶ [0006], “the access request requesting access to the target resource on a target system, by a user; analyzing, by the computing system, the data associated with the access request against data collected concerning interactions between the user and one or more enforcement policies to obtain a rule or policy based risk for the user ); concurrently processing the plurality of policies; receiving a decision for a policy (See at least ¶ [0073], “the one or more access manages 155 may include a security application and serve as the decision component for controlling access to the resource”), wherein the decision is of a plurality of decisions corresponding to the plurality of policies, wherein the policy is of the plurality of policies (See at least ¶ [0073], “The agent server model may include an agent component (…policy-enforcement agent) and a server component (…policy server). For example, the one or more access managers 155 may include a security application and serve as the decision component for controlling access to the resource 125”), and wherein the decision is determined using a machine learning model and the request (See at least ¶ [0092], “The enforcement policies…to evaluate the attributes and determine what is allowed and what is not allowed(e.g., whether the user making the requested is authenticated, whether the user making the request is authorized to access the requested resource, whether the user making the request  is authorized to take the request action on the requested resource. etc. … the dynamic enforcement polices comprise rules written/rewritten (e.g., created by machine learning techniques or an administrator of the system)”); generating an aggregate decision from the plurality of decisions (See at least ¶ [0088], “the access management and threat detection system can make informed decisions based on rules within static and dynamic enforcement policies”).
 Although Koottayi teaches the substantial features of the claimed invention, Koottayi fails to expressly teach wherein transmitting a token to access the resource in response to the aggregate decision, wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Rad exemplifies this wherein Rad teaches wherein transmitting a token to access the resource in response to the aggregate decision (See at least ABSTRACT,  “The apparatus may then make an access decision based upon the at least one token-based rule, and communicate a decision token representing the access decision”).
Thus, given the teaching of Rad, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Rad, method and apparatus for making token-based access decisions, into Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to make an access decision based upon the token rule (See Rad: ABSTRACT).
Although Koottayi and Rad teach the substantial features of the claimed invention, Koottayi and Rad fail to expressly teach wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Zeiler exemplifies this wherein Zeiler teaches wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector (See at least ABSTRACT,  “A search request for results may be obtained. One or more locations within the vector space may be predicted (e.g., by one or more of the machine learning models) based on the search parameters. Information (indicating content items mapped to or proximate the predicted locations) may be provided as a request response”), wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision (See at least FIG. 3, “Provide, as a response to the request, information indicating one or more content items mapped to or proximate the predicted locations of the vector space”; ¶ [0015], “the input content may be mapped to the vector space based on the single vector (e.g., a vector of N or less number of dimensions may be generated to represent the input content for a N-dimensional vector space”; and ¶ [0025], “Vector space subsystem 112 may obtain information from the vector space based on the request and utilize the information to provide a response to the request”).
Thus, given the teaching of Zeiler, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler, method and system of prediction model based mapping and search using a multi-data type vector space, into Rad, method and apparatus for making token-based access decisions, and Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to map data in a vector space (See Zeiler: ABSTRACT).

As to claim 2, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the machine learning model comprises a request anomaly model (See at least ¶ [0016], “a Web Proxy can constantly monitor and learn user activity and behavior and trigger an anomaly”), the method further comprising: generating the request vector from request data of the request (See at least FIG. 9, “Receive access request, collect data from access request, select behavior model, analyze collected data from request against selected behavior model”); generating the embedded vector from the request; generating a request anomaly score from the embedded vector (See at least ¶ [0013], “determine, by the information management system, a thread perception for the user based on the rule or policy based risk for the user and the behavior based risk; and transmit, by the information management system, the thread perception score to the access management and threat detection system”).

As to claim 3, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the machine learning model comprises a velocity anomaly model, the method further comprising: generating a resource rate from a resource stream from a request stream comprising the request (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”; and ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”); generating an embedded vector from the request vector (See at least ¶ [0117], “by determining deviation of the access request from the one or more data (embedded vector inside the database) clusters generated by the user model. If the deviation is beyond a particular threshold value, the request is determined to be anomalous”); generating a request anomaly score from the embedded vector (See at least ¶ [0119], “the rule or policy based risk is computed as a rick score (anomaly score) based on previous successes and/or failures of the user’s access into the target system as determined by one or more enforcement policies”).

As to claim 4, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the machine learning model comprises a request anomaly model and a velocity anomaly model, and wherein determining the decision using the machine learning model comprise: generating a request anomaly sore using the request anomaly model (See at least ¶ [0119], “the rule or policy based risk is computed as a rick score (anomaly score) based on previous successes and/or failures of the user’s access into the target system as determined by one or more enforcement policies”); and generating a velocity anomaly score using the velocity anomaly model (See at least ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”)

As to claim 5, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the machine learning model comprises a request anomaly model, and wherein determining the decision using the machine learning model comprises: training the request anomaly model using training request data  (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”; and ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame”).

As to claim 6, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the machine learning model comprises a velocity anomaly model, and wherein determining the decision using the machine learning model comprises: training the velocity anomaly model using a training request stream and a training decision stream (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”, and t ¶ [0172], “data feeds and/or event updates may include, but are not limited to…continuous data stream”).

As to claim 7, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein the request identifies a resource, a subject, an action and an environment (See at least ¶ [0006], “the access requesting access to the target resource on a target system, by a user”).

As to claim 8, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein concurrently processing the plurality of policies comprises: identifying a group of attribute resolvers for the policy; concurrently retrieving attributes using the group of attribute resolvers (See at least ¶ [0089], “The one or more agents 145, one or more proxies 150…in turn makes an authentication request to the one or more access managers 155, which determines whether the user’s supplied log-in information is authentic or not. The one or more access managers 155 performs the authentication by accessing attributes of the user’s identity profile and resource’s authentication criteria”); and concurrently executing the plurality of policies to form the plurality of decisions (See at least ¶ [0091], “the authentication and authorization decisions may be made based on policy domains, policies (e.g., static and dynamic enforcement policies)”).

As to claim 9, Koottayi, Rad and Zeiler teach the method of claim 1. Koottayi further teaches wherein further comprising: concurrently executing a group of obligations generated from executing the plurality of policies (See at least ¶ [0082], “The information management system 110 is configured to analyze information associated with the activity against enforcement policies and one or more behavior (obligations) models generated for the user to determine if the user’s activity is anomalous and generate a threat perception for the user”).

As to claim 10, Koottayi, Rad and Zeiler teach the method of claim 1. Rad further teaches wherein responsive to the token being transmitted, the resource is securely accessed using the token (See at least ABSTRACT,  “an apparatus may store a plurality of token-based rules that facilitate access to a resource, and plurality of tokens indicating a user is using a device to request access to a resource over a network. The apparatus may then make an access decision based upon the at least one token-based rule, and communicate a decision token representing the access decision”.
Thus, given the teaching of Rad, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Rad, method and apparatus for making token-based access decisions, into Koottayi, mechanisms for anomaly detection and access management, and Zeiler, method and system of prediction model based mapping and search using a multi-data type vector space, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to make an access decision based upon the token rule (See Rad: ABSTRACT).

As to claim 11, Koottayi teaches a system comprising: a server comprising one or more processors and one or more memories; and an authorization application, executing on one or more processors of the server (See at least ¶ [0006], “a method, a system, non-transitory computer-readable medium storing code or instructions executable by one or  more processors) for monitoring user access and detecting threats in real-time by detecting anomalous access requests from users”), configured for: receiving a request to authorize access to a resource; identifying a plurality of policies controlling the request (See at least ABSTRACT, “techniques for manager user access to resource in an enterprise environment”; and ¶ [0006], “the access request requesting access to the target resource on a target system, by a user; analyzing, by the computing system, the data associated with the access request against data collected concerning interactions between the user and one or more enforcement policies to obtain a rule or policy based risk for the user ); concurrently processing the plurality of policies; receiving a decision for a policy (See at least ¶ [0073], “the one or more access manages 155 may include a security application and serve as the decision component for controlling access to the resource”), wherein the decision is of a plurality of decisions corresponding to the plurality of policies, wherein the policy is of the plurality of policies (See at least ¶ [0073], “The agent server model may include an agent component (…policy-enforcement agent) and a server component (…policy server). For example, the one or more access managers 155 may include a security application and serve as the decision component for controlling access to the resource 125”), and wherein the decision is determined using a machine learning model and the request (See at least ¶ [0092], “The enforcement policies…to evaluate the attributes and determine what is allowed and what is not allowed(e.g., whether the user making the requested is authenticated, whether the user making the request is authorized to access the requested resource, whether the user making the request  is authorized to take the request action on the requested resource. etc. … the dynamic enforcement polices comprise rules written/rewritten (e.g., created by machine learning techniques or an administrator of the system)”); generating an aggregate decision from the plurality of decisions (See at least ¶ [0088], “the access management and threat detection system can make informed decisions based on rules within static and dynamic enforcement policies”).
 Although Koottayi teaches the substantial features of the claimed invention, Koottayi fails to expressly teach wherein transmitting a token to access the resource in response to the aggregate decision, wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Rad exemplifies this wherein Rad teaches wherein transmitting a token to access the resource in response to the aggregate decision (See at least ABSTRACT,  “The apparatus may then make an access decision based upon the at least one token-based rule, and communicate a decision token representing the access decision”).
Thus, given the teaching of Rad, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Rad, method and apparatus for making token-based access decisions, into Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to make an access decision based upon the token rule (See Rad: ABSTRACT).
Although Koottayi and Rad teach the substantial features of the claimed invention, Koottayi and Rad fail to expressly teach wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Zeiler exemplifies this wherein Zeiler teaches wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector (See at least ABSTRACT,  “A search request for results may be obtained. One or more locations within the vector space may be predicted (e.g., by one or more of the machine learning models) based on the search parameters. Information (indicating content items mapped to or proximate the predicted locations) may be provided as a request response”), wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision (See at least FIG. 3, “Provide, as a response to the request, information indicating one or more content items mapped to or proximate the predicted locations of the vector space”; ¶ [0015], “the input content may be mapped to the vector space based on the single vector (e.g., a vector of N or less number of dimensions may be generated to represent the input content for a N-dimensional vector space”; and ¶ [0025], “Vector space subsystem 112 may obtain information from the vector space based on the request and utilize the information to provide a response to the request”).
Thus, given the teaching of Zeiler, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler, method and system of prediction model based mapping and search using a multi-data type vector space, into Rad, method and apparatus for making token-based access decisions, and Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to map data in a vector space (See Zeiler: ABSTRACT).

As to claim 12, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the machine learning model comprises a request anomaly model (See at least ¶ [0016], “a Web Proxy can constantly monitor and learn user activity and behavior and trigger an anomaly”), the authorization application further configured for: generating the request vector from request data of the request (See at least FIG. 9, “Receive access request, collect data from access request, select behavior model, analyze collected data from request against selected behavior model”); generating the embedded vector from the request; generating a request anomaly score from the embedded vector (See at least ¶ [0013], “determine, by the information management system, a thread perception for the user based on the rule or policy based risk for the user and the behavior based risk; and transmit, by the information management system, the thread perception score to the access management and threat detection system”).

As to claim 13, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the machine learning model comprises a velocity anomaly model, the authorization application further configured for: generating a resource rate from a resource stream from a request stream comprising the request (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”; and ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”); generating a subject rate from a subject stream from the request stream (See at least ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(rate)”); generating a pair rate from a pair stream from the request stream; generating a decision ratio from a decision stream linked to the request stream (See at least ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”); and generating a velocity anomaly score from a request stream comprising the request (See at least ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”), generating an embedded vector from the request vector (See at least ¶ [0117], “by determining deviation of the access request from the one or more data (embedded vector inside the database) clusters generated by the user model. If the deviation is beyond a particular threshold value, the request is determined to be anomalous”); generating a request anomaly score from the embedded vector (See at least ¶ [0119], “the rule or policy based risk is computed as a rick score (anomaly score) based on previous successes and/or failures of the user’s access into the target system as determined by one or more enforcement policies”).

As to claim 14, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the machine learning model comprises a request anomaly model and a velocity anomaly model, and wherein determining the decision using the machine learning model comprise: generating a request anomaly sore using the request anomaly model (See at least ¶ [0119], “the rule or policy based risk is computed as a rick score (anomaly score) based on previous successes and/or failures of the user’s access into the target system as determined by one or more enforcement policies”); and generating a velocity anomaly score using the velocity anomaly model (See at least ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame(velocity)”)

As to claim 15, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the machine learning model comprises a request anomaly model, and wherein determining the decision using the machine learning model comprises: training the request anomaly model using training request data  (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”; and ¶ [0119], “a number of time a user have been successfully authenticated, a number of time a user have been successfully authorized to access a target system, application, resource, etc. a number of times a user have successfully logged during a given time frame”).

As to claim 16, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the machine learning model comprises a velocity anomaly model, and wherein determining the decision using the machine learning model comprises: training the velocity anomaly model using a training request stream and a training decision stream (See at least ¶ [0117], The behavior analytics engine 320 may use machine learning to detect anomalies. Advantageously, the model is generated based on historical data and updated using real time data and can constantly learn from this information and determine whether an anomaly should be triggered intelligently”, and t ¶ [0172], “data feeds and/or event updates may include, but are not limited to…continuous data stream”).

As to claim 17, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein the request identifies a resource, a subject, an action and an environment (See at least ¶ [0006], “the access requesting access to the target resource on a target system, by a user”).

As to claim 18, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein concurrently processing the plurality of policies comprises: identifying a group of attribute resolvers for the policy; concurrently retrieving attributes using the group of attribute resolvers (See at least ¶ [0089], “The one or more agents 145, one or more proxies 150…in turn makes an authentication request to the one or more access managers 155, which determines whether the user’s supplied log-in information is authentic or not. The one or more access managers 155 performs the authentication by accessing attributes of the user’s identity profile and resource’s authentication criteria”); and concurrently executing the plurality of policies to form the plurality of decisions (See at least ¶ [0091], “the authentication and authorization decisions may be made based on policy domains, policies (e.g., static and dynamic enforcement policies)”).

As to claim 19, Koottayi, Rad and Zeiler teach the system of claim 11. Koottayi further teaches wherein further comprising: concurrently executing a group of obligations generated from executing the plurality of policies (See at least ¶ [0082], “The information management system 110 is configured to analyze information associated with the activity against enforcement policies and one or more behavior (obligations) models generated for the user to determine if the user’s activity is anomalous and generate a threat perception for the user”).

As to claim 20, Koottayi teaches a method comprising: training, using training request data, a request anomaly model of a machine learning model; training, using a training request stream and a training decision stream, a velocity anomaly model of the machine learning model (See at least ABSTRACT, “techniques for manager user access to resource in an enterprise environment”; and ¶ [0006], “the access request requesting access to the target resource on a target system, by a user; analyzing, by the computing system, the data associated with the access request against data collected concerning interactions between the user and one or more enforcement policies to obtain a rule or policy based risk for the user ); receiving a request to authorize access to a resource; identifying a plurality of policies controlling the request (See at least ABSTRACT, “techniques for manager user access to resource in an enterprise environment”; and ¶ [0006], “the access request requesting access to the target resource on a target system, by a user; analyzing, by the computing system, the data associated with the access request against data collected concerning interactions between the user and one or more enforcement policies to obtain a rule or policy based risk for the user ); concurrently processing the plurality of policies; receiving a decision for a policy (See at least ¶ [0073], “the one or more access manages 155 may include a security application and serve as the decision component for controlling access to the resource”), wherein the decision is of a plurality of decisions corresponding to the plurality of policies, wherein the policy is of the plurality of policies (See at least ¶ [0073], “The agent server model may include an agent component (…policy-enforcement agent) and a server component (…policy server). For example, the one or more access managers 155 may include a security application and serve as the decision component for controlling access to the resource 125”), and wherein the decision is determined using a machine learning model and the request (See at least ¶ [0092], “The enforcement policies…to evaluate the attributes and determine what is allowed and what is not allowed(e.g., whether the user making the requested is authenticated, whether the user making the request is authorized to access the requested resource, whether the user making the request  is authorized to take the request action on the requested resource. etc. … the dynamic enforcement polices comprise rules written/rewritten (e.g., created by machine learning techniques or an administrator of the system)”); generating an aggregate decision from the plurality of decisions (See at least ¶ [0088], “the access management and threat detection system can make informed decisions based on rules within static and dynamic enforcement policies”).
 Although Koottayi teaches the substantial features of the claimed invention, Koottayi fails to expressly teach wherein transmitting a token to access the resource in response to the aggregate decision, wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Rad exemplifies this wherein Rad teaches wherein transmitting a token to access the resource in response to the aggregate decision (See at least ABSTRACT,  “The apparatus may then make an access decision based upon the at least one token-based rule, and communicate a decision token representing the access decision”).
Thus, given the teaching of Rad, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Rad, method and apparatus for making token-based access decisions, into Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to make an access decision based upon the token rule (See Rad: ABSTRACT).
Although Koottayi and Rad teach the substantial features of the claimed invention, Koottayi and Rad fail to expressly teach wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector, wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision.
In analogous teaching, Zeiler exemplifies this wherein Zeiler teaches wherein the machine learning model is configured for: processing the request to generate a request vector and an embedded vector (See at least ABSTRACT,  “A search request for results may be obtained. One or more locations within the vector space may be predicted (e.g., by one or more of the machine learning models) based on the search parameters. Information (indicating content items mapped to or proximate the predicted locations) may be provided as a request response”), wherein the embedded vector comprises fewer dimensions than the request vector; and processing the embedded vector to generate the decision (See at least FIG. 3, “Provide, as a response to the request, information indicating one or more content items mapped to or proximate the predicted locations of the vector space”; ¶ [0015], “the input content may be mapped to the vector space based on the single vector (e.g., a vector of N or less number of dimensions may be generated to represent the input content for a N-dimensional vector space”; and ¶ [0025], “Vector space subsystem 112 may obtain information from the vector space based on the request and utilize the information to provide a response to the request”).
Thus, given the teaching of Zeiler, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Zeiler, method and system of prediction model based mapping and search using a multi-data type vector space, into Rad, method and apparatus for making token-based access decisions, and Koottayi, mechanisms for anomaly detection and access management, for method and system that facilitate access to a resource. One of the ordinary skills in the art would have been motivated because the method and system can be used to map data in a vector space (See Zeiler: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
10/27/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456